Title: To Benjamin Franklin from François de Rabier de La Baume, 18 August 1777
From: La Baume, chevalier François de Rabier de
To: Franklin, Benjamin


Monsieur
De portsmouth le 18 aoust 1777.A bord du Vaisseau la princesse amelie.
Aÿant eû l’honneur de me presenter ches Monsieur dean et luÿ aÿant montré Mes Breverts et certificats de serviçe, ainsi qu’un passeport du Roÿ comme un ancien major de ses troupes; je fûs accepté de sa part au serviçe du Congrés, et me donna des lettres pour vous Monsieur et Monsieur le general en Chef et pour des correspondants de Bordeaux et Marseille; je partis un mois aprés et ai eté pris prisonnier aupres de philadelphie, le 28 Mars par deux fregattes angloises qui me transporterent a Newÿorck. Apres deux mois de prison j’ai ete envoÿé a Londre, et puis isci, ou je suis prisonier.
Je ne sai Monsieur quel sera mon esperançe et mon sort.
Les anglois m’ont tout pris, et j’ai depençé conssiderablement.
J’ose me flatter que le Congrès et vous Monsieur travaillerés a ma liberté de meme que pour mon avançement et dedommagemment de ce que j’ai perdeu et dépençé et de ce que j’ai soufert et je soufre depuis cinc mois que je suis prisonnier. J’ose me flatter que vous voudrés bien vous interesser pour moÿ, et me faire savoir vos intentions par le Canal de mon frere et de ma soeur qui auront l’honneur de vous voir. J’ai l’honneur d’etre avec Respect Monsieur Votre tres humble et tres obeissant serviteur
Le CHR Franc DE Rabier DE La Baume.
 
Addressed: A Monsieur / Monsieur frankelin / [in another hand: dans la maison de M. chomau / à passy] / A paris
Notation: Baume. on board Princes Amelia. aout 18. 1777.
